Citation Nr: 0712825	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision in October 2002, assigning an initial rating of 10 
percent for tinnitus.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1963 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.   

In a rating decision in December 2001, the RO granted service 
connection for diabetes mellitus, type II, with peripheral 
neuropathy and assigned an initial 20 percent rating, 
effective July 9, 2001.  In the same rating decision, the RO 
denied service connection for hypertension, secondary to the 
service-connected diabetes mellitus.  After the RO notified 
the veteran of the rating decision that same month, the 
veteran filed a notice of disagreement in February 2002.  The 
RO issued a statement of the case in July 2002 and a 
supplemental statement of the case in October 2002.  The 
veteran did not perfect the appeal because he did not file a 
substantive appeal within one year of the notice of the 
rating decision in December 2001 or within 60 days of the 
issuance of the supplemental statement of the case. 

Accordingly, the claim for increase for diabetes mellitus and 
the claim of service connection for hypertension are not 
before the Board. 

In June 2004, the veteran's representative raised the claim 
for an earlier effective date for service connection for 
diabetes mellitus, which is referred to the RO for 
appropriate action. 

FINDINGS OF FACT

1. The veteran did not appeal a rating decision in October 
2002, assigning an initial rating of 10 percent for tinnitus 
under Diagnostic Code 6260.  

2. The rating decision in October 2002, assigning an initial 
rating of 10 percent for tinnitus, did not contain clear and 
unmistakable error.  

CONCLUSION OF LAW

The rating decision in October 2002, assigning an initial 
rating of 10 percent for tinnitus became final, and is 
accepted as correct and clear and unmistakable error is not 
shown.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

On claim of clear and unmistakable error, the VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision in October 2002, the RO granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent rating under Diagnostic Code 6260. 

The next month the RO notified the veteran by letter of the 
rating decision and of his procedural and appellate rights, 
but he did not appeal the initial 10 percent rating for 
decision.  By operation of law, the unappealed rating 
decision became final. 

In February 2003, the veteran filed the current claim for 
increase for tinnitus, seeking a separate 10 percent rating 
for tinnitus in each ear, and he alleged that there was clear 
and unmistakable error in the October 2002 rating decision 
because a separate 10 percent rating for each ear was not 
assigned. 




Clear and Unmistakable Error 

Under 38 C.F.R. §§ 3.104, 3.105(a), a prior rating decision 
becomes final in the absence of clear and unmistakable error.     

For there to be clear and unmistakable error, either the 
correct facts, as they were known at the time, were not 
before the RO, which requires more than a simple allegation 
or disagreement as to how the facts were weighed or 
evaluated, or the law or regulations extant at that time were 
incorrectly applied.  Further, the error must be undebatable 
so that reasonable minds could only conclude that the 
original decision was fatally flawed and of the sort which if 
it had not been made would manifestly change the outcome.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); and Mason v. Brown, 8 
Vet. App. 44, 51 (1995).  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  

Here, as a matter of law, a rating higher than 10 percent for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear, was not provided for under DC 6260 as 
interpreted by VA and VA's interpretation has been upheld by 
the Federal Circuit as discussed above.  For this reason, the 
rating decision in October 2002, assigning a 10 percent 
rating for tinnitus, did not constitute clear and 
unmistakable error of fact or law. 


ORDER

Clear and unmistakable error in the rating decision in 
October 2002, assigning a 10 percent rating for tinnitus, is 
not established, and the appeal of the claim of clear and 
unmistakable error is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


